Citation Nr: 0936227	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthralgia of the knee.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sexual dysfunction 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for joint 
pain/fibromyalgia, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979 
and from November 1990 to June 1991.  He had additional 
service in the Alabama Army National Guard from August 1979 
to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran's case was previously before the Board in July 
2006.  It was remanded for additional development.  The 
remand failed to include the issue of entitlement to service 
connection for memory loss, to include as due to an 
undiagnosed illness, on the title page of the remand.  The 
remand included instructions for the development of the 
issue.

The Appeals Management Center (AMC) conducted the required 
development.  However, when a supplemental statement of the 
case was issued in April 2009, the memory loss issue was not 
addressed.  It appears this omission was the result of the 
Board's failure to include the issue on the title page of the 
remand.  

The AMC/RO will have an opportunity to address the issue as a 
result of the current remand.

During the pendency of the remand, the Veteran submitted 
additional evidence directly to the Board in July 2008.  The 
evidence was eventually received at the AMC in September 
2008.  The evidence consisted of VA treatment records for the 
period from December 2007 to April 2008.

The treatment records related almost exclusively to 
evaluation and treatment for posttraumatic stress disorder 
(PTSD).  The records contain opinions from various mental 
health professionals that relate the Veteran's PTSD to his 
period of active service in Southwest Asia.  In addition, the 
Veteran was afforded a VA PTSD examination in March 2007.  
The examiner provided a diagnosis of PTSD and related the 
diagnosis to the Veteran's service in Southwest Asia.

The Board notes that the Veteran previously raised a claim 
for service connection for PTSD that was denied in September 
2003.  The evidence of record does not reflect that the 
Veteran perfected an appeal of that decision.  

In light of the evidence submitted by the Veteran, the 
statements from the mental health professionals, and the 
examination results of March 2007, the Board finds that a 
claim for service connection for PTSD has been raised.  The 
issue has not been developed or certified on appeal and is 
referred to the RO for such further development as may be 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran submitted evidence in support of his claim that 
was date stamped as received at the RO on July 20, 2004.  The 
evidence consisted of a statement from his employer as to 
days of sick leave taken, a listing of dates of treatment at 
Brookwood Medical Center and lay statements from seven 
individuals in support of the Veteran's claim.  The evidence 
was not considered by the RO and was forwarded to the Board 
where it was received in March 2005.  The Board noted receipt 
of the evidence in the Introduction of its remand in July 
2006.  

The lay statements generally noted that the Veteran was in 
good health prior to his deployment to Southwest Asia and 
that he had lost weight on his return and continued to lose 
weight in the next couple of years.  Several of the 
statements attested to a general decline in the Veteran's 
health.  His spouse spoke of witnessing the Veteran in great 
pain and being diagnosed with fibromyalgia.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 9 (2004) (Veteran, his wife, 
father, and friend are competent to testify because Veteran's 
alleged symptoms of Persian Gulf War illness are capable of 
lay observation).  

The statements were contradictory in noting the onset of the 
Veteran's diabetes.  One statement from J.M., said the 
Veteran was diagnosed approximately one year after returning 
from Southwest Asia.  The Veteran's spouse submitted a 
statement regarding the Veteran's general decline in health 
but said it was a couple of years after service in Southwest 
Asia before the Veteran was diagnosed with diabetes.  

The Veteran was issued a statement of the case (SOC) in 
September 2004.  As noted, the evidence cited was forwarded 
to the Board in March 2005.  Thus, the evidence was not 
addressed by the RO in the SOC.  Moreover, the lay statements 
were not addressed in the supplemental statement of the case 
(SSOC) issued in April 2009.  The statements are relevant to 
the Veteran's claim and must be considered for both direct 
service connection and in consideration of an undiagnosed 
illness claim.  

The Veteran has also made several statements of his being 
diagnosed with diabetes in 1991; however, he has not provided 
any objective evidence to support that contention.  In his 
substantive appeal the Veteran said the physician that 
diagnosed him had left the area and he was unable to obtain 
the records.  The Veteran said the physician also treated him 
at Russell Medical Center and he would provide those records.

The Veteran's service records, to include medical and 
personnel records, added to the claims folder do not show a 
date earlier than 1995 for the diagnosis of diabetes.  This 
is reflected in a number of service treatment records (STRs) 
as the Veteran had to be monitored for retention in the 
National Guard following the diagnosis of diabetes.  The 
Veteran was eventually discharged as medically unfit due to 
his diabetes in June 2002.

The Board notes that diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran did submit evidence from Russell Medical Center 
that was received at the Board in October 2004.  The records 
only dated from January 1997 and did not support his 
contention of a diagnosis of diabetes in 1991.

As the medical records were sent directly to the Board, the 
RO did not have an opportunity to consider them in the first 
instance.  The remand of July 2006 directed that the records 
be reviewed; however, the AMC did not address the records in 
the SSOC of April 2009.  The records must be considered in a 
future SSOC.

The AMC wrote to the Veteran to advise him of the status of 
the case and to inform of actions required on his part in 
August 2006.  This included him providing information on 
sources of treatment, to include VA facilities, and providing 
the necessary release forms, and identifying if records from 
Dr. T. Riser would be contained in records from Brookwood 
Medical Center.  The RO had previously requested records from 
Brookwood but had made the request for the wrong veteran and 
a new request was required.

The Veteran did not respond to the AMC's letter.  There is no 
indication in the claims folder that the letter was returned 
as undeliverable.  The Board notes that the Veteran must 
cooperate where required in order for VA to obtain evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(c)(1)(i), 
(ii), (c)(2)(i), (ii) (2008).  The Veteran's failure to 
respond to the letter prohibited any attempt to request his 
records from Brookwood Medical Center.  He also failed to 
provide information regarding the records for Dr. Riser.

The AMC did receive the Veteran's National Guard records.  
These included his STRs from his first period of active 
service from 1975 to 1979.  The records reflect that the 
Veteran was noted to complain of headaches on his Report of 
Medical History (RMH) at the time of his screening for 
deployment in November 1990.  They were attributed to reading 
and the Veteran was to have an eye examination.  He again 
reported having headaches on his RMH at the time of his 
demobilization in April 1991.  No notation was made.  He 
reported headaches on his RMH from November 1996.  The 
examiner said the Veteran noticed the headaches with 
sinusitis.  The Veteran said he developed sinus problems in 
Southwest Asia.  The examiner said the Veteran was followed 
by "Montgomery VA."  The Veteran again reported headaches 
and sinusitis on his RMH of November 1997.  The examiner only 
noted frequent headaches with no particular association.

In regard to diabetes, the Veteran certified that he had no 
medical problems, was not being treated since his last 
examination, and was not taking prescription medication in a 
National Guard form submitted in March 1995.  However, by 
January 1996, he was being evaluated for fitness for 
retention because of diabetes.  In that regard the Veteran 
provided a letter from J. A. Harrow, M.D., dated in March 
1996.  Dr. Harrow said the Veteran was diagnosed with 
diabetes mellitus type II in July 1995.  

The STRs are negative for any of the other claimed disorders 
with the exception of records relating to a right knee injury 
in 1986.  Such information was previously of record.

As noted, the RMH of November 1996 indicates that the Veteran 
has had VA treatment not previously reported by him.  The 
records must be obtained and associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded several VA examinations in July and 
August 2003.  The Veteran was provided a diagnosis of chronic 
fatigue syndrome at a Persian Gulf War examination in July 
2003.  The diagnosis was based on a history as related by the 
Veteran as his STRs were not of record.  The Veteran provided 
lay evidence of his experiencing several of the conditions 
noted at 38 C.F.R. § 4.88a.  The examiner did not provide a 
specific finding of the Veteran satisfying all of the 
required criteria for such a diagnosis.

The examiner also noted that the Veteran said he was 
diagnosed with diabetes in 1991 and placed on oral agents, 
diet and exercise.  His diabetes became worse in 1995 and he 
was placed on insulin.  The examiner also evaluated the 
Veteran's complaints of joint pains but made no finding and 
did not provide any impression.

The Veteran's joint examination evaluated only his right 
knee.  The Veteran had a range of motion of -6 degrees to 96 
degrees.  X-rays showed no bony abnormality.  The diagnosis 
was posttraumatic arthralgia of the right knee with loss of 
unction due to great pain.  

The neurology examiner provided a diagnosis of migraine 
headaches and said they were not related to the Veteran's 
service.  However, as noted above, the Veteran's STRs were 
not of record at the time.

The Veteran was afforded a series of VA examinations in 
February 2007.  The claims folder was not made available for 
review, as directed by the remand instructions of July 2006, 
and the examiner indicated that she was not requested to 
provide any medical opinions.  The Veteran was diagnosed with 
diabetes, ostensibly first diagnosed in 1991 and with 
erectile dysfunction as secondary to his diabetes.  The 
Veteran also received psychiatric diagnoses of major 
depressive disorder, recurrent, anxiety disorder, not 
otherwise specified, and chronic PTSD.

The Veteran had additional VA examinations in March 2007.  
All of the examination reports indicated that the claims 
folder was reviewed.  No opinions were provided with the 
individual examination reports.  Rather, a separate sequence 
of opinions was provided after the last of the examination 
reports.  Each opinion contained a section regarding whether 
private records, STRs, or VA records were reviewed.  Several 
of the opinions said no private or STRs were reviewed while 
VA records were.  Other opinions said that STRs were reviewed 
but no private records.  Given the disparity in the 
statements, the Board cannot conclude that the opinions 
provided were based on a review of the evidence of record.  

In addition, several of the opinions provided an incomplete 
rationale for the conclusion reached.  As to headaches, the 
examiner said the Veteran had tension/musculoskeletal 
headaches that were not caused by or the result of military 
service.  This was based on the fact that there was no 
recorded causation for his headaches during service.  The 
question of causation is what the examiner is to answer based 
on a review of the evidence of record, such as the STR 
entries that document complaints of headaches before and 
after the Veteran's service in Southwest Asia.  Or, if a 
diagnosis of headaches attributable to some cause cannot be 
made, then an analysis of the Veteran's headache complaints 
as a possible undiagnosed illness must be done.  

The examiner found that the Veteran did not meet the criteria 
for a diagnosis of chronic fatigue syndrome, thus, there was 
no basis to conclude it was related to his military service.  
See 38 C.F.R. § 4.88a.  Although the Veteran was not given a 
diagnosis of chronic fatigue syndrome at this time, the prior 
diagnosis was required to be addressed.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

As to diabetes mellitus, the examiner accepted the Veteran's 
statement of his being diagnosed in 1991 but then said there 
is no indication that military or "Gulf War" service leads 
to a greater risk of diabetes mellitus type II.  That 
conclusion is non-responsive.  The Veteran's diabetes 
mellitus claim is not evaluated on whether there is a 
presumptive link to service in Southwest Asia, it is 
evaluated on whether it had its origin during his active 
military service, 1975 to 1979, during his period of active 
duty from November 1990 to June 1991, within one year after 
his release from active duty in June 1991, or during any 
period of active duty for training.

The Veteran was afforded a VA PTSD examination where he 
received a diagnosis of PTSD.  The examiner said the 
Veteran's memory loss was the type typically seen in those 
with depression/PTSD.  The examiner noted that the Veteran 
had also previously been diagnosed with depression.

Finally, the Veteran has claimed a right knee disability from 
the outset.  His right knee was examined in 2003 where it was 
determined he had a limitation of motion.  However, for some 
reason his left knee was examined in March 2007 but the right 
knee was not.  

An examination addendum was provided in August 2007.  The 
examiner stated that the Veteran's multi-joint pain was not 
caused by, or the result of fibromyalgia.  This was because 
the Veteran's symptoms did not meet the criteria for a 
diagnosis of fibromyalgia.  However, the opinion did not 
address the question of whether the Veteran had multi-joint 
pain that could be considered as an undiagnosed illness.  

The examiner also noted that the Veteran's current right knee 
condition was not caused by, or related to, his military 
service, including the injury in 1986.  The rationale was 
that the Veteran said his left knee was the problem at the 
time of the examination in March 2007 and not the right knee.  
It was noted that the Veteran was offered another examination 
but he declined and said his left knee was the problem.

For the reasons noted above, the Veteran must be afforded new 
examinations that are based on a review of the evidence of 
record.  The examination reports must provide a sound 
rationale for any opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the Veteran which have not been secured 
previously.  

This development should include a request 
for records from Brookwood Medical Center 
if the Veteran provides the necessary 
authorization.

The RO should obtain all VA records 
identified by the Veteran directly from 
the identified facility.  Even if the 
Veteran does not respond, the RO should 
make a request for records from the VA 
medical center (VAMC) in Montgomery for 
the earliest date the facility has 
records on file for the Veteran.  The 
November 1996 RMH reported treatment at 
least from 1996.

The Veteran should be requested to 
identify whether records from Dr. T. 
Riser would be contained in any records 
obtained from Brookwood Medical Center.  
If not, the Veteran should be requested 
to provide the records or authorize the 
RO to obtain the records.  

2.  The Veteran should be afforded an 
orthopedic examination.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review as part of the examination 
process.  The examiner should indicate on 
the examination report that that the 
claims folder was reviewed in conjunction 
with the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should identify any and all 
disorders associated with the Veteran's 
right knee.  The examiner is also 
directed to note the Veteran's evidence 
of a right knee injury in June 1986.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any current right knee disorder is 
related to the Veteran's injury from June 
1986, or any other incident of service.  
A complete rationale for all opinions 
expressed must be provided.

3.  The Veteran should be afforded 
examinations by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present fatigue, multi-joint 
pain, headaches, and memory loss 
disability.  This is for the purpose of 
evaluating the Veteran's claims regarding 
joint pain/fibromyalgia, migraine 
headaches, memory loss and chronic 
fatigue syndrome.  All indicated studies 
should be performed and the results noted 
in the examination reports.  The 
Veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner(s) for review.  The 
examiner(s) should indicate on the 
examination report(s) that that the 
claims folder was reviewed in conjunction 
with the examination(s). 

The Veteran has alleged that he suffers 
from fatigue and multi-joint pain, 
fibromyalgia, headaches, memory loss and 
chronic fatigue syndrome as a result of 
an undiagnosed illness.  He has also 
alleged that his fatigue could be related 
to chronic fatigue syndrome and his 
multi-joint pain could be related to 
fibromyalgia.  He has received diagnoses 
for both chronic fatigue syndrome and 
fibromyalgia.  See records from E. Odi, 
M.D. in Volume I; see also VA examination 
diagnosis of July 2003 in Volume I.  
(Both of these conditions are included as 
chronic conditions for undiagnosed 
illnesses under 38 C.F.R. § 3.317.  The 
regulation provides for service 
connection for medically unexplained 
chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms 
that would include chronic fatigue 
syndrome and/or fibromyalgia.).

The Veteran was also noted to complain of 
headaches during service, as reflected in 
several STR entries in 1990, 1991, 1996 
and 1997.

(1) If the examinations result in 
clinical diagnoses of any disorders 
associated with the Veteran's claimed 
fatigue, multi-joint pain, headaches, or 
memory loss disability, to include 
chronic fatigue syndrome and 
fibromyalgia, the appropriate examiner 
should provide an opinion as to whether 
there is at least a 50 percent 
probability or greater that any such 
diagnosed disorder originated during the 
Veteran's active military service or is 
otherwise etiologically related to 
service.

(2) If such diagnoses can not be 
rendered, the examiner(s) must also 
indicate whether the Veteran has any such 
manifestations that by history, physical 
examination and laboratory tests cannot 
be attributed to any known clinical 
diagnosis or diagnoses.  The rationale 
for all opinions expressed must also be 
provided.

4.  The Veteran should be afforded an 
examination to evaluate his claim of 
service connection for diabetes mellitus 
and entitlement to service connection for 
sexual dysfunction as secondary to 
diabetes mellitus.  The claims folder and 
a copy of this remand should be made 
available to the examiner for review as 
part of the examination process.  The 
examiner should indicate on the 
examination report that that the claims 
folder was reviewed in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner is requested to offer an opinion 
as to whether: 1) there is credible 
evidence to show that the diabetes 
mellitus was manifest to a compensable 
degree within one year of June 1991 - 
meaning the Veteran had diabetes that was 
manageable by restricted diet within that 
period, 38 C.F.R. § 119, Diagnostic Code 
7913 (2008); or, 2) if diabetes was not 
manifest to a compensable degree within 
one year of June 1991, whether there is 
at least a 50 percent probability or 
greater that the Veteran's diabetes 
mellitus is related to his military 
service, to include his active duty from 
July 1975 to June 1979, or November 1990 
to June 1991, or any period of active 
duty for training identified by the 
Veteran.  

If the examiner determines that the 
Veteran's diabetes mellitus is related to 
his military service, the examiner should 
also offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that the Veteran's sexual 
dysfunction is caused or aggravated by 
his diabetes mellitus.  

The rationale for all opinions expressed 
must be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a SSOC that addresses all 
of the evidence added to the record 
subsequent to the SOC of September 2004, 
and not addressed by the SSOC of April 
2009.  The Veteran must be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


